Title: To Thomas Jefferson from Charles Carter, 13 December 1789
From: Carter, Charles
To: Jefferson, Thomas



Dear Sir
Shirley Decr. 13th 1789

Agreeable with your request, I have deliver’d the Horses to Mr. Eppes’s Servant. He will leave the Hundred early in the morning, and easily reach Eppington before Night. You will be pleased to take or refuse them as you think proper. I shall be perfectly satisfied either way. You may if you please, drive them in the Neighbourhood on Tuesday, and if you don’t approve of them, Let the Boy lead them down again on Wednesday.—I was certainly hurt at the Story I heard, but your polite behaviour at Richmond convinced me that you could not think meanly of me. You may rest assured that the order shall not be presented sooner than Thursday next, and if in the mean time you return the Horses I shall burn it. My best wishes attend your little family and the good people of Winter Pock. I am dear Sir most respectfully Yr. ob hble Servant,

Chars. Carter


P.S. I am not quite certain whether these Horses are 4 or 5 years old, I think they are five years old the last Spring, but my Neighbours say, they are only four.

